Porter, J.
delivered the opinion of the court. The defendant, sued on his promissory note, pleads payment—that his co-obligor, many years since, delivered to the plaintiff a negro man worth $1200, whose value ought to be imputed to the payment of the note—and that he further delivered *202two negro men to labour for the petitioner, whose services were worth more than the amount of the obligation.
West’n Dis'ct
October, 1826
There are interrogatories annexed to the answer, but it is unnecessary to set them forth, or the replies which were made to them.
The delivery of the negro man, in payment, is proved, and a receipt of the plaintiff’s shews that his value was fixed at $550.
The only difficulty in the case relates to the other negro, who, the defendant affirms in his answer, was delivered on hire. If this were true the court would be inclined to think that the services of such a slave were not worth more than the use of $1200; but the evidence offered, and received in the cause without opposition, shews that the negro was sold and delivered to the plaintiff, in absolute property, and that the consideration for the sale was the loan of the sum already mentioned, for the space of four months. This is one of the strongest examples of usury and extortion, which has yet come before this court. The defendant is clearly entitled to a credit for the value of the slave, which is proved to have been *203$350, and the plaintiff can only recover the balance of the principal without interest. Herman vs. Sprigg, vol. 3, 190.
Scott for the plaintiff, Oakley for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed, that the plaintiff do recover of the defendant the sum of three hundred dollars, with costs in the court of the first instance, those of appeal to be borne by the appellee.